DECISION ON APPLICATION TO APPROVE ASSUMPTION AND ASSIGNMENT OF UNEXPIRED LEASE
EDWARD J. RYAN, Bankruptcy Judge.
By order of this court dated December 19,1984, the debtor was directed to assume or reject an unexpired lease under which F.M. Ring is the landlord.
By Notice of Motion and Application dated December 28, 1984, the debtor now seeks to assume the instant lease and assign it to Alliance Communication Group.
The landlord is not in opposition to the assumption of the lease by the debtor; however, there is a bona fide dispute between the parties as to the amount of rental obligations necessary to cure the defaults under the lease.
Accordingly, in the interests of expedition, the debtor is permitted to assume and assign the lease on condition adequate security be given to the landlord.
In due course the parties will arrange a hearing to determine the sum due to the landlord.
Settle an appropriate order.